UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934. For the Quarterly Period Ended March 31, 2015 or [ ]TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number: 333-189401 Power Gala Corp. (Exact name of registrant as specified in its charter) Delaware 46-2497498 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 4514 12th Avenue Brooklyn, NY 11219 (Address of principal executive offices)(Zip Code) (718) 208-1889 (Registrants telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter periods that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes[X] No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [X] No [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company filer. See definition of large accelerated filer, accelerated filer and smaller reporting company in rule 12b-2 of the Exchange Act. Large accelerated filer [ ] Accelerated filer [ ] Non-accelerated filer [ ] Smaller reporting company [X] (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes[X] No [ ] As of May 14, 2015, the registrant had 9,756,000 shares of its common stock outstanding. 1 POWER GALA CORP. (A Development Stage Company) Quarterly Period on Form 10-Q September 30, 2014 TABLE OF CONTENTS Item 1. Financial Statements 3 Item 2. Managements Discussion and Analysis of Financial Condition and Results of Operations 10 Item 3. Quantitative and Qualitative Disclosures About Market Risk 12 Item 4. Controls and Procedures 12 PART II OTHER INFORMATION Item 1. Legal Proceedings 13 Item 1A. Risk Factors 13 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 13 Item 3. Defaults Upon Senior Securities 13 Item 4. Mine Safety Disclosures 13 Item 5. Other Information 13 Item 6. Exhibits 13 SIGNATURES 2 PART I:FINANCIAL INFORMATION Item 1.Financial Statements POWER GALA CORP. CONDENSED BALANCE SHEETS AS OF MARCH 31, 2, 2014 ASSETS 2015 2014 (Unaudited) Current Assets: Cash and cash equivalents $ 35 $ 75 Total current assets 35 75 Software, net 2,995 3,295 Total Assets $ 3,030 $ 3,370 LIABILITIES AND STOCKHOLDERS' DEFICIT Current Liabilities: Accounts payable and accrued liabilities $ 5,000 $ 750 Loans from related parties - Directors and stockholders 61,941 61,615 Total current liabilities 66,941 62,365 Total liabilities 66,941 62,365 Commitments and Contingencies Stockholders' Deficit: Common stock, par value $.0001 per share, 200,000,000 shares authorized; 9,756,000 shares issued and outstanding 976 976 Additional paid-in capital 33,799 33,799 Accumulated deficit (98,686) (93,770) Total stockholders' deficit (63,911) (58,995) Total Liabilities and Stockholders' Deficit $ 3,030 $ 3,370 The accompanying notes to financial statements are an integral part of this balance sheet. 3 POWER GALA CORP. CONDENSED STATEMENTS OF OPERATIONS FOR THE THREE MONTHS ENDED MARCH 31, 2(Unaudited) From Three Months Ended February 21, 2012 March 31, (inception) through 2015 2014 March 31, 2015 Revenues $ - $ 3,900 $ 3,900 Expenses: Professional fees 4,250 2,750 66,485 Consulting - - 18,111 Depreciation 300 300 2,400 Filing fees - 573 5,700 Computer and internet expenses 229 233 1,618 Legal - incorporation - - - General and administrative 137 172 6,772 Total expenses 4,916 4,028 101,086 Loss from Operations (4,916) (128) (97,186) Provision for income taxes - - - Net Loss $ (4,916) $ (128) $ (97,186) Loss Per Common Share: Loss per common share - Basic and Diluted $ (0.00) $ (0.00) Weighted Average Number of Common Shares Outstanding - Basic and Diluted 9,756,000 9,756,000 The accompanying notes to financial statements are an integral part of this balance sheet. 4 POWER GALA CORP. CONDENSED STATEMENT OF CHANGES IN STOCKHOLDERS' DEFICIT Additional Stock Common stock Paid-in Subscription Accumulated Shares Amount Capital Receivable Deficit Totals Balance - February 21, 2012 - $ - $ - $ - Issuance of founder's shares 7,750,000 775 - - - 775 Net loss for the period - (1,044) (1,044) Balance - December 31, 2012 7,750,000 775 - - (1,044) (269) Common stock issued for cash ($0.017 per share) 2,006,000 201 33,799 - - 34,000 Net loss for the period - (60,288) (60,288) Balance - December 31, 2013 9,756,000 $ 976 $ 33,799 $ - $ (61,332) $(26,557) Net loss for the year - (32,438) (32,438) Balance - December 31, 2014 $ 9,756,000 $ 976 $ 33,799 $ - $ (93,770) (58,995) Net loss for the period - (4,916) (4,916) Balance - March 31, 2015 $ 9,756,000 $ 976 $ 33,799 $ - $ (98,686) $(63,911) The accompanying notes to financial statements are an integral part of this balance sheet. 5 POWER GALA CORP. CONDENSED STATEMENTS OF CASH FLOWS FOR THE THREE MONTHS ENDED MARCH 31, 2(Unaudited) From Three Months Ended February 21, 2012 March 31, (inception) through 2015 2014 March 31, 2015 Operating Activities: Net loss $(4,916) $ (128) $ (97,186) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation 300 300 2,400 Issuance of founder's shares - - - Payment of organization costs by stockholder - - - Changes in Accounts Receivable - (2,600) - Changes in Unearned income - (1,300) - Changes in accounts payable and accrued liabilities 4,250 (1,250) 3,500 Net Cash Used in Operating Activities (366) (4,978) (91,286) Investing Activities: Purchase of software - - (5,395) Net Cash Used in Investing Activities - - (5,395) Financing Activities: Proceeds from issuance of common stock - 34,775 Advances from related parties - directors and stockholders 326 (100) 61,941 Net Cash Used In Financing Activities 326 (100) 96,716 Net Decrease in Cash (40) (5,078) 35 Cash - Beginning of Period 75 5,245 - Cash - End of Period $ 35 $ 167 $ 35 Supplemental Disclosure of Cash Flow Information: Cash paid during the period for: Interest $ - $ - $ - Income taxes $ - $ - $ - The accompanying notes to financial statements are an integral part of this balance sheet. 6 POWER GALA CORP. NOTES TO CONDENSED FINANCIAL STATEMENTS (UNAUDITED) (1) Summary of Significant Accounting Policies Basis of Presentation and Organization Power Gala corp. (Power Gala or the Company) is a Delaware corporation in the development stage and has not commenced operations. The Company was incorporated under the laws of the State of Delaware on February 21, 2012. The business plan of the Company is to offer event planning services for various types of events. The accompanying financial statements of the Company were prepared from the accounts of the Company under the accrual basis of accounting. Cash and Cash Equivalents For purposes of reporting within the statement of cash flows, the Company considers all cash on hand, cash accounts not subject to withdrawal restrictions or penalties, and all highly liquid debt instruments purchased with a maturity of three months or less to be cash and cash equivalents. Software The Company purchased pre-packaged software for internal use. The cost of the software is capitalized and amortized into expense over its estimates useful life of three years. Revenue Recognition The Company is in the development stage and has yet to realize revenues from operations. Once the Company has commenced operations, it will recognize revenues when delivery of goods or completion of services has occurred provided there is persuasive evidence of an agreement, acceptance has been approved by its customers, the fee is fixed or determinable based on the completion of stated terms and conditions, and collection of any related receivable is probable. Loss per Common Share Basic loss per share is computed by dividing the net loss attributable to the common stockholders by the weighted average number of shares of common stock outstanding during the period. Fully diluted loss per share is computed similar to basic loss per share except that the denominator is increased to include the number of additional common shares that would have been outstanding if the potential common shares had been issued and if the additional common shares were dilutive. There were no dilutive financial instruments issued or outstanding for the period from inception through March 31, 2015. 7 Income Taxes Deferred tax assets and liabilities are determined based on the differences between the financial reporting and tax bases of assets and liabilities using the enacted tax rates and laws that will be in effect when the differences are expected to reverse.A valuation allowance is established when necessary to reduce deferred tax assets to the amounts expected to be realized. The Company accounts for income taxes under the provisions of Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) 740, Accounting for Income Taxes.It prescribes a recognition threshold and measurement attributes for the financial statement recognition and measurement of a tax position taken or expected to be taken in a tax return.As a result, the Company has applied a more-likely-than-not recognition threshold for all tax uncertainties.The guidance only allows the recognition of those tax benefits that have a greater than 50% likelihood of being sustained upon examination by the various taxing authorities. The Company is subject to taxation in the United States.All of the Companys tax years since inception remain subject to examination by Federal and state jurisdictions. The Company classifies penalties and interest related to unrecognized tax benefits as income tax expense in the Statements of Operations. Fair Value of Financial Instruments The Company estimates the fair value of financial instruments using the available market information and valuation methods. Considerable judgment is required in estimating fair value. Accordingly, the estimates of fair value may not be indicative of the amounts the Company could realize in a current market exchange. As of March 31, 2015, the carrying value of accounts payables and accrued liabilities, and loans from directors and stockholders approximated fair value due to the short-term nature and maturity of these instruments. Estimates The financial statements are prepared on the basis of accounting principles generally accepted in the United States. The preparation of financial statements in conformity with generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and the disclosure of contingent assets and liabilities as of the date of the financial statements, and revenues and expenses for the three month periods ended March 31, 2015 and March 31, 2014. Actual results could differ from those estimates made by management. Fiscal Year End The Company has adopted a fiscal year end of December 31. Recent Accounting Pronouncements Accounting standards that have been issued or proposed by FASB that do not require adoption until a future date are not expected to have a material impact on the financial statements upon adoption. 8 (2) Loans from Related Parties - Directors and Stockholders As of March 31, 2015, and December 31, 2014, loans from a founding stockholder amounted to $61,941 and $61,615, respectively, and represented working capital advances. These advances are non-interest bearing and due on demand. (3) Common Stock On December 12, 2012, the Company issued 7,750,000 shares of its common stock to the founders of the Company. Between May 15, 2013 and April 30, 2013 the Company issued 2,006,000 shares of its common stock to investors for $34,000. . (4) Income Taxes As of March 31, 2015 the Company had a net operating loss carry-forward of approximately $99,000 which may be used to offset future taxable income and expires by 2035. The Company provided a valuation allowance equal to the deferred income tax assets as of March 31, 2015, because it is not presently known whether future taxable income will be sufficient to utilize the loss carry forwards. (5) Related Party Transactions As described in Note 3, as of March 31, 2015, and December 31, 2014 the Company owed $61,941 and $61,615 respectively to a founding stockholder of the Company for working capital loans. As described in Note 4, on December 12, 2012 the Company issued 7,750,000 shares of its common stock to individuals who are Directors and Officers of the Company. 9 Item 2.Managements Discussion and Analysis of Financial Condition and Results of Operations The following is managements discussion and analysis of the financial condition and results of operations of Power Gala Corp. (Power Gala Corp., the Company, we, and our) for the three months ended March 31, 2015.The following information should be read in conjunction with the interim financial statements for the period ended March 31, 2015 and notes thereto appearing elsewhere in this Quarterly Report on Form 10-Q (this Report). Overview Power Gala Corp. was incorporated under the name of Powerball Corp in the State of Delaware on February 21, 2012. On April 10, 2013, we changed our name to Power Gala Corp. because of confusion with our name. We are a start-up business and are still developing our business plan. We expect to become an event planning company and we will offer an array of services such as photographers, caterers, DJs, bar services and other special event services. We will be a consultant and a party planner for someone looking to host a special event at a catering hall or their primary residence. We are a development stage company. We will generate revenue by charging our customers a fee for our consulting services and for making introductions to certain event professionals. We may also be able to charge a fee to certain event professional for referring their services. We are a development stage company, and to date, our development efforts have been focused primarily on the development of our business and making connections in the special event planning industry. In addition, to date we have limited operating history for investors to evaluate the potential of our business development. In addition, our sources of cash are not adequate for the next 12 months of operations. If we are unable to raise additional cash, we will either have to suspend or cease our expansion plans entirely. We have not been successful in carrying out our business plan. If we are not successful in generating revenue and cannot raise sufficient funds, we may be forced to cease operations. If that is the case, we will look for possible merger candidate or another suitable company to possibly acquire us. Plan of Operations We have commenced limited operations and our proposed business plan is not yet fully operational. We are finalizing our business plan and working to obtain our first client but have not yet engaged any clients. The following is our specific plan of action over the course of the next 12 months, including each milestone, the anticipated timeframe and what expenditures and actions will be required to complete such milestone. We have been speaking with private event professionals and networking with other party planners. Through our contacts and through word of mouth we have been introduced to a few potential clients that may utilize our services. In addition, over the next 6 months, we plan on attracting new customers through a few marketing and advertising strategies. We plan to enroll in an online wedding website, such as myweddings.com, and be listed as an approved vendor on those websites. We also plan to advertise in wedding promotional magazines, such as, Celebrations, and to attend bridal shows. We expect to spend approximately $1,000 on these advertising and marketing efforts. If we do not have the funds available and are not able to raise funds through a financing we will be required to rely on our officers and directors to fund these efforts. We have not, however, entered into any formal written agreement with our officers and directors to fund our operations in the event we do not generate sufficient revenue and are not successful in raising funds through financing. Accordingly, our officers and directors are under no obligation to fund our operations. We are a development stage company, and to date, our development efforts have been focused primarily on the development and marketing of our business model. In addition, to date we have limited operating history for investors to evaluate the potential of our business development. As such, we have not built our customer base or our brand name. In addition, our sources of cash are not adequate for the next 12 months of operations. If we are unable to raise additional cash, we will either have to suspend or cease our expansion plans entirely. We have not been successful in carrying out our business plan. If we are not successful in generating revenue and cannot raise sufficient funds, we may be forced to cease operations. If that is the case, we will look for possible merger candidate or another suitable company to possibly acquire us. Results of Operation We have conducted minimal operations during the three months ended March 31, 2015, and we have not generated revenues during this period. We had net losses of $5,916 for the three months ended March 31, 2015. During the three months ended March 31, 2015, we experienced general and administrative expenses of $137 and total expenses of $5,916. These expenses consist of professional fees, computer and internet expenses and other miscellaneous items. 10 Liquidity and Capital Resources As of March 31, 2015, we had cash of $35. Our primary uses of cash have been for professional fees. All funds received have been expended in the furtherance of growing the business and establishing brand portfolios. The following trends are reasonably likely to result in a material decrease in our liquidity over the near to long term:: 0An increase in working capital requirements to finance additional product development, 0Addition of administrative and sales personnel as the business grows, 0 Increases in advertising, public relations and sales promotions for existing and new brands as the company expands within existing markets or enters new markets, 0The cost of being a public company, and 0Capital expenditures to add additional technology. If we do not experience any income or obtain additional financing, we could expect to run out of capital sometime in the 3rd quarter of 2015. For this reason, if we do not experience any income in the first half of fiscal 2015, we will need to raise additional capital in order to continue our business. Going Concern Our financial statements have been prepared on a going concern basis. As of March 31, 2015, we have not generated material revenues since inception. We expect to finance our operations primarily through our existing cash, our operations and any future financing. However, there exists substantial doubt about our ability to continue as a going concern because we will be required to obtain additional capital in the future to continue our operations and there is no assurance that we will be able to obtain such capital, through equity or debt financing, or any combination thereof, or on satisfactory terms or at all. Additionally, no assurance can be given that any such financing, if obtained, will be adequate to meet our capital needs. If adequate capital cannot be obtained on a timely basis and on satisfactory terms, our operations would be materially negatively impacted. Therefore, there is substantial doubt as to our ability to continue as a going concern. Our ability to complete additional offerings is dependent on the state of the debt and/or equity markets at the time of any proposed offering, and such markets reception of the Company and the offering terms. There is no assurance that capital in any form would be available to us, and if available, on terms and conditions that are acceptable. Off Balance Sheet Arrangements We do not have any off balance sheet arrangements that have or are reasonably likely to have a current or future effect on our financial condition, changes in financial condition, sales or expenses, results of operations, liquidity or capital expenditures, or capital resources that are material to an investment in our securities. Critical Accounting Policies Emerging Growth Company As a company with less than $1.0 billion in revenue during its last fiscal year, we qualify as an emerging growth company as defined in the Jumpstart Our Business Startups Act of 2012 (the JOBS Act), and we are eligible to take advantage of certain exemptions from various reporting requirements that are applicable to other public companies that are not emerging growth companies including, but not limited to, not being required to comply with the auditor attestation requirements of Section 404 of the Sarbanes-Oxley Act of 2002 and reduced disclosure obligations regarding executive compensation in our periodic and annual reports. In addition, Section 107 of the JOBS Act also provides that an emerging growth company can take advantage of the extended transition period provided in Section 7(a)(2)(B) of the Securities Act for complying with new or revised accounting standards. In other words, an emerging growth company can delay the adoption of certain accounting standards until those standards would otherwise apply to private companies. As an emerging growth company, we are eligible to delay the adoption of such standards until the earlier of the date that (i) we are no longer an emerging growth company or (ii) we affirmatively and irrevocably opt out of the extended transition period for complying with such new or revised accounting standards, provided in Section 7(a)(2)(B) of the Securities Act. We have elected to take advantage of the benefits of this extended transition period. Our financial statements may therefore not be comparable to those of companies that comply with such new or revised accounting standards. Until the date we are no longer an emerging growth company or affirmatively and irrevocably opt out of the exemption provided by Securities Act Section 7(a)(2)(B), upon issuance of new or revised accounting standards that apply to our financial statements, we will disclose the date on which adoption is required for non-emerging growth companies and the date on which we will adopt the recently issued accounting guidelines. We will remain an emerging growth company from up to the last day of the fifth anniversary of your first registered sale of common equity securities or until the earliest of (i) the last day of the first fiscal year in which our total annual gross revenues exceed $1 billion, (ii) the date that we become a large accelerated filer as defined in Rule 12b-2 under the Securities Exchange Act of 1934, which would occur if the market value of our ordinary shares that is held by non-affiliates exceeds $700 million as of the last business day of our most recently completed second fiscal quarter or (iii) the date on which we have issued more than $1 billion in non-convertible debt during the preceding three year period. We also qualify as a Smaller Reporting Company under Rule 12b-2 of the Securities Exchange Act of 1934, as amended. Moreover, as a Smaller Reporting Company and so long as we remain a Smaller Reporting Company, we benefit from similar exemptions and exclusions as an Emerging Growth Company. In the event that we cease to be an Emerging Growth Company as a result of a lapse of the five year period, but continue to be a Smaller Reporting Company, we would continue to be subject to similar exemptions available to Emerging Growth Companies until such time as we were no longer a Smaller Reporting Company. 11 Use of Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States requires management to make estimates and assumptions that affect certain reported amounts and disclosures. Actual results could differ from those estimates. Cash and Cash Equivalents The Company considers all highly liquid investments with maturities of three months or less at the time of purchase to be cash equivalents. Recently Issued Accounting Pronouncements We do not expect that recently issued accounting pronouncements will have a material impact on our financial statements. Item 3. Quantitative and Qualitative Disclosures About Market Risk. Not applicable because we are a smaller reporting company. Item 4. Controls and Procedures. Disclosure Controls and Procedures Pursuant to Rule 13a-15(b) under the Securities Exchange Act of 1934 (Exchange Act), the Company carried out an evaluation, with the participation of the Companys management, including the Companys Chief Executive Officer (CEO) and Chief Financial Officer (CFO) (the Companys principal financial and accounting officer), of the effectiveness of the Companys disclosure controls and procedures (as defined under Rule 13a-15(e) under the Exchange Act) as of the end of the period covered by this report. Based upon that evaluation, the Companys CEO and CFO concluded that the Companys disclosure controls and procedures are not effective as of September 30, 2014 to ensure that information required to be disclosed by the Company in the reports that the Company files or submits under the Exchange Act, is recorded, processed, summarized and reported, within the time periods specified in the SECs rules and forms, and that such information is accumulated and communicated to the Companys management, including the Companys CEO and CFO, as appropriate, to allow timely decisions regarding required disclosure for the reason described below. Because of our limited operations we have a small number of employees which prohibits a segregation of duties. In addition, we lack a formal audit committee with a financial expert. As we grow and expand our operations we will engage additional employees and experts as needed. However, there can be no assurance that our operations will expand. Changes in Internal Control Over Financial Reporting There were no changes in our internal control over financial reporting that occurred during the period covered by this report that have materially affected, or are reasonably likely to materially affect, our internal control over financial reporting. 12 PART IIOTHER INFORMATION Item 1. Legal Proceedings. From time to time, we may become involved in various lawsuits and legal proceedings, which arise, in the ordinary course of business. However, litigation is subject to inherent uncertainties, and an adverse result in these or other matters may arise from time to time that may harm our business. We are currently not aware of any such legal proceedings or claims that we believe will have a material adverse effect on our business, financial condition or operating results. Item 1A. Risk Factors. Not applicable because we are a smaller reporting company. Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. None. Item 3. Defaults Upon Senior Securities. None. Item 4. Mine Safety Disclosures. Not applicable. Item 5. Other Information. None. Item 6. Exhibits. The following exhibits are filed herewith: ExhibitNumber Document 31.1* Certification of the Principal Executive Officer and Principal Financial Officer pursuant to 18 U.S.C. Section 1350 as adopted pursuant to Section 302 of the Sarbanes-Oxley Act of 2002. 32.1+ Certification of the Principal Executive Officer and Principal Financial Officer pursuant to 18 U.S.C Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 101.INS** XBRL Instance Document 101.SCH** XBRL Taxonomy Extension Schema Document 101.CAL** XBRL Taxonomy Extension Calculation Linkbase Document. 101.DEF** XBRL Taxonomy Extension Definition Linkbase Document. 101.LAB** XBRL Taxonomy Extension Label Linkbase Document. 101.PRE** XBRL Taxonomy Extension Presentation Linkbase Document *Filed with this report. **Furnished and not filed or a part of a registration statement or prospectus for purposes of Sections 11 or 12 of the Securities Act of 1933, as amended, deemed not filed for purposes of Section 18 of the Securities Exchange Act of 1934, as amended, and otherwise not subject to liability under these sections. +In accordance with SEC Release 3308238, Exhibit 32.1 is being furnished with this report 13 SIGNATURES Pursuant to the requirements of the Exchange Act, the Company caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. POWER GALA CORP. May 14, 2015 By /s/Shmuel Ulano Shmuel Ulano Chief Executive Officer, and Chief Financial Officer (Duly Authorized Officer, Principal Executive Officer and Principal Financial Officer)
